Appeal from a judgment of the County Court of Broome County (Cawley, J.), rendered July 23, 2013, convicting defendant upon his plea of guilty of the crime of course of sexual conduct against a child in the first degree.
In satisfaction of an indictment charging him with predatory sexual assault against a child, defendant pleaded guilty to course of sexual conduct against a child in the first degree and purportedly waived his right to appeal. County Court thereafter sentenced defendant, as contemplated by the plea agreement, to a prison term of five years to be followed by 10 years of post-release supervision. Defendant appeals.
Defense counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Our review of the record discloses at least one issue of arguable merit regarding the validity of defendant’s appeal waiver that may, in turn, implicate other potential appellate issues (see People v Martin, 125 AD3d 1016, 1016 [2015]). Without expressing any opinion as to the ultimate merit of that issue, we grant counsel’s application for leave to withdraw and assign new counsel to address this issue and any others that the record may disclose (see People v Stokes, 95 NY2d 633 [2001]; People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]).
Lahtinen, J.R, Rose, Devine and Clark, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.